Exhibit 10.7
THE BOWNE & CO., INC.
STOCK PLAN FOR DIRECTORS
(AS AMENDED AND RESTATED EFFECTIVE
DECEMBER 31, 2008)
Effective December 31, 2008 Bowne & Co., Inc., a corporation organized under the
laws of the State of Delaware, hereby amends and restates the Bowne & Co., Inc.
Stock Plan for Directors (the “Plan”), first established November 20, 1997 and
as thereafter amended from time to time, for the benefit of members of the Bowne
& Co., Inc. Board of Directors. Amounts deferred and vested under the Plan prior
to January 1, 2005 shall be grandfathered and therefore shall continue to be
governed by the terms of the Plan as in effect on October 3, 2004. Any
amendments to the Plan on or after October 4, 2004 will not affect the foregoing
grandfathered amounts unless specifically stated.

  1.   Purpose. The Plan is intended to enhance the Company’s ability to attract
and retain talented individuals to serve as members of the Board and to promote
a greater alignment of interests between members of the Board and the
shareholders of the Company.     2.   Definitions. As used in the Plan, the
following terms have the respective meanings:

  (a)   “Act” means the Securities Exchange Act of 1934, as amended.     (b)  
“Board” means the Board of Directors of the Company.     (c)   “Change in
Control” means in accordance with the requirements of Section 409A of the Code,
the occurrence of one of the following events:

  (a)   The date any one person, or more than one person acting as a group,
acquires ownership of Stock of the Company that, together with Stock held by
such person or group, constitutes more than 50 percent of the total fair market
value or total voting power of the Stock of the Company.     (b)   The date any
one person, or more than one person acting as a group, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) ownership of Stock of the Company possessing 30 percent
or more of the total voting power of the Stock of the Company.

1



--------------------------------------------------------------------------------



 



  (c)   The date a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election.     (d)   The date any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to or more than
40 percent of the total gross fair market value of all of the assets of the
Company immediately before such acquisition or acquisitions. For this purpose,
gross fair market value means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

Any determination of the occurrence of any Change in Control made in good faith
by the Board, on the basis of information available at the time to it, shall be
conclusive and binding for all purposes under the Plan.

  (d)   “Code” means the Internal Revenue Code of 1986, as amended.     (e)  
“Committee” means the Compensation and Management Development Committee of the
Board, or other persons designated by the Board, and shall be comprised of
“non-employee directors” as defined pursuant to Rule 16b-3 under the Act. The
Board may itself perform any function of the Committee (whether or not a
Committee is then designated), in which case references to the “Committee” shall
be deemed to also mean the Board.     (f)   “Company” means Bowne & Co., Inc.  
  (g)   “Conversion Rate” means, in the case of Deferred Stock Units, the dollar
amount of the Mandatory Deferral, Voluntary Deferral or Matching Deferral
divided by the Fair Market Value on the Payment Date.     (h)   “Deferred Stock
Unit” means a bookkeeping entry, equivalent in value to Stock, credited pursuant
to Section 5 or Section 6.     (i)   “Director” means any member of the Board
not employed by the Company or any subsidiary thereof.

2



--------------------------------------------------------------------------------



 



  (j)   “Disability” means any one of the following:

  a.   The Director is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months.     b.   The Director is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the
Company.     c.   The Director is determined to be totally disabled by the
Social Security Administration or Railroad Retirement Board.     d.   The
Director is determined to be disabled in accordance with a disability insurance
program; provided that the definition of disability applied under such
disability insurance program complies with the requirements of paragraph a. or
b., above.

  (k)   “Fair Market Value” means the fair market value of Stock, awards or
other property as of the Grant Date as determined by the Committee or under
procedures established by the Committee in accordance with the requirements of
Section 409A of the Code. Unless otherwise determined by the Committee, the Fair
Market Value of Stock shall be the average of the mean between the highest and
lowest sales prices reported on a composite basis for Stock traded on the
principal securities exchange or automated quotation system on which Stock is
then traded for each day of the three day period following the Grant Date.    
(l)   “Grant Date” means the date on which a Deferred Stock Unit is granted.    
(m)   “Payment Date” means the date on which payment of the annual retainer or
meeting and chairmanship fees would have been made to a Director without regard
to any deferral of receipt

3



--------------------------------------------------------------------------------



 



      of such payment by the Director under Sections 5, 6 or 7 of the Plan.    
(n)   “Plan” means The Bowne & Co., Inc. Stock Plan for Directors, as in effect
from time to time.     (o)   “Retirement” means retirement after age 60 or such
earlier age as may be approved by the Board in writing, to the extent such
retirement constitutes a separation from service for purposes of Section 409A of
the Code.     (p)   “Stock” means shares of common stock of the Company.

  3.   Shares Reserved Under the Plan. Subject to adjustment as provided in
Section 10, the total number of shares of Stock reserved and available for
delivery in connection with awards under the Plan shall be                     
. Shares of Stock delivered under the Plan shall consist solely of authorized
treasury shares. For purposes of the Plan, if any Deferred Stock Units or option
is forfeited, an option expires for any reason without having been exercised in
full, or a Deferred Stock Unit is settled in cash, the shares subject to such
award will again be available for delivery under the Plan.     4.  
Administration. The Plan shall be administered by the Committee, which may
delegate its duties and powers in whole or in part to any subcommittee thereof.
The Committee is authorized to interpret the plan, to establish, amend or
rescind any rules and regulations relating to the Plan, and to make any other
determinations that it deems necessary or desirable for the administration of
the Plan. The Committee shall interpret and administer the Plan in a manner that
will permit any options to be exempt from the restrictions of Section 409A of
the Code and that will permit the Deferred Stock Units to comply with the
requirements of Section 409A of the Code, including the payment restrictions
applicable to “specified employees” as that term is defined in a resolution of
the Board setting forth the definition used by the Company to identify such
employees in accordance with Section 409A of the Code. The Committee may correct
any defect or supply any omission or reconcile any inconsistency in the Plan in
the manner and to the extent the Committee deems necessary or desirable. Any
decision of the Committee in the interpretation and administration of the Plan,
as described herein, shall lie within its sole and absolute discretion and shall
be final, conclusive and binding on all parties concerned.     5.   Mandatory
Deferral of Annual Retainer. Each Director shall receive 50% of his or her
annual retainer in the form of Deferred Stock Units beginning as of January 1,
1998. Such Deferred Stock Units shall be credited to an account maintained for
the Director on the books of the

4



--------------------------------------------------------------------------------



 



      Company, as of the Payment Date. Beginning March 31, 2000, the number of
Deferred Stock Units (including fractional Deferred Stock Units) to be credited
shall be determined by dividing the amount of annual retainer to be deferred
into Deferred Stock Units by the Fair Market Value on the Payment Date. The
number of Deferred Stock Units credited at a Payment Date before March 31, 2000
was governed by the terms of the Plan as then in effect. Beginning January 1,
2003, each director will receive an annual retainer equal to $50,000, of which
$30,000 must be mandatorily deferred into Deferred Stock Units (DSUs). Beginning
January 1, 2008, $50,000 of the $85,000 annual retainer must be mandatorily
deferred into Deferred Stock Units using the Conversion Rate. The amount of such
mandatory deferral, if any, shall be adjusted from time to time by the Board.  
  6.   Voluntary Deferral of Annual Retainer. Subject to such approvals and
conditions as the Committee may impose, each Director may elect, no later than
December 31 of the year prior to the year that such payments will be earned, to
receive up to the remaining 50% of the annual retainer payable on or after
January 1, 1998 in the form of Deferred Stock Units (a “Voluntary Deferral”)
using the Conversion Rate. Beginning January 1, 2003, each Director will receive
an annual retainer equal to $50,000, of which $30,000 must be mandatorily
deferred as Deferred Stock Units or non-qualified stock options. Each Director
may elect, no later than December 31 of the year prior to the year that such
payments will be earned, to receive the remaining $20,000 in the form of
Deferred Stock Units or stock options. Beginning January 1, 2008, each Director
will receive an annual retainer equal to $85,000, of which $50,000 must be
mandatorily deferred as Deferred Stock Units. Each Director may elect, no later
than December 31 of the year prior to the year that such payments will be
earned, to receive the remaining $35,000 in the form of Deferred Stock Units (in
each year, being a “Voluntary Deferral”). The conversion price for deferred fees
will be determined using the Conversion Rate. If a Director elects to make a
Voluntary Deferral, then the Committee shall also award to that Director
additional Deferred Stock Units (a “Matching Deferral”) equal to the product of
.2 times the amount of Deferred Stock Units otherwise credited as a result of
such Voluntary Deferral. Such Matching Deferrals and Voluntary Deferrals shall
be credited to the account maintained for the Director on the books of the
Company, as of the Payment Date.     7.   Payment and Deferral of Committee and
Chairmanship Retainers. The Committee may, at its discretion, make available to
a Director the ability to elect, no later than December 31 of the year prior to
the year that such payments will be earned, (or such other dates as may be
approved by the Committee, provided that any such date shall ensure effective
deferral of taxation and otherwise comply with applicable laws), to receive

5



--------------------------------------------------------------------------------



 



      his or her fees and retainers otherwise payable for (a) attending Board
(or Committee) meetings; (b) serving on a committee, and/or (c) serving as Chair
of a Board committee in the form of an additional Voluntary Deferral using the
Conversion Rate. If a Director makes such an election, then the Committee shall
also award to that Director additional Deferred Stock Units equal to the product
of .2 times the amount of Deferred Stock Units otherwise credited as a result of
such Fee Deferral. Such additional Matching Deferrals and Voluntary Deferrals
shall be credited to the account maintained for the Director on the books of the
Company, as of the Payment Date. Any such election shall be subject to such
approvals and conditions as the Committee may impose.     8.   Dividend
Equivalents. Each Director to whom Deferred Stock Units have been credited shall
also be credited, from time to time, with additional Deferred Stock Units equal
to the aggregate dividends paid on the Stock represented by the Deferred Stock
Units credited to each Director on the record date of such dividend, divided by
the Fair Market Value of the Stock on the date each dividend is paid.     9.  
Designation of Beneficiary. A Director may designate a person or person as the
beneficiary or beneficiaries who, in the event of the Director’s death prior to
receipt of all the Stock due under the Plan, shall receive such Stock. The
Director may at any time change or revoke such designation. A beneficiary
designation, or revocation of a prior beneficiary designation, will be effective
only if it is made in writing on a form provided by the Company, signed by the
Director and received by the Secretary of the Company (or the Secretary’s
designate). If the Director does not designate a beneficiary or the beneficiary
dies prior to receiving an installment of Stock, Stock payable under the Plan
shall be paid to the Director’s estate. If the beneficiary dies after the
Director, any amounts remaining to be paid to the beneficiary shall be paid to
the beneficiary’s estate.     10.   Corporate Change. If (i) the Company shall
at any time be involved in a transaction described in Subsection (a) of
Section 424 of the Code; (ii) the Company shall declare a dividend payable in,
or shall subdivide or combine, the Stock; or (iii) any other event shall occur
which in the judgment of the Committee necessitates action by way of adjusting
the number of Deferred Stock Units or options outstanding under the Plan, the
Committee shall forthwith take any such action as in its judgment shall be
necessary to preserve the Director’s rights substantially proportionate to the
rights existing prior to such event. In addition, the Committee shall
appropriately adjust the number and kind of shares reserved and available for
awards under the Plan. The judgment of the Committee with respect to any matter
referred to in the paragraph shall be conclusive and binding upon each Director.

6



--------------------------------------------------------------------------------



 



  11.   Termination of Board Service. Ninety days following the termination of
Board service by a Director, or ninety days following the separation from
service by a Director, if later, the Director will receive, net of any
applicable withholdings, Stock equal in number to 50% of the Deferred Stock
Units credited to the Director’s account. Such Director shall receive Stock
equal in number to the remaining 50% of the Deferred Stock Units credited to
such account on the first anniversary of such date. Any fractional shares
remaining after the final installment is received by the Director shall be paid
in cash based on the Fair Market Value of the Stock on the final payment date.
In the event a Director is a “specified employee” as defined in a resolution of
the Board of Directors setting forth such rules in accordance with Section 409A
of the Code, no payment shall be made to the Director for the first six months
following the separation from service but shall be accumulated and paid on the
first day of the seventh month following the termination date.     12.   Change
in Control. Within 30 days following a Change in Control, the Company shall make
a lump-sum payment in cash (representing full payment of the Director’s Deferred
Stock Unit account) to a Director, where each Deferred Stock Unit shall be
valued at the greater of (a) the Fair Market Value of a share of Stock on the
date of payment or (b) the highest price per share of Stock paid in the
transaction or transactions constituting the Change in Control.     13.  
Forfeiture of Deferred Stock Units and Options. No Director or other person
shall have any right to receive the Stock upon exercise of an option or equal to
the Deferred Stock Units credited to such Director’s account and the Company’s
obligation, with respect to such Director, under the Plan shall be extinguished
if the Board of Directors, based upon the recommendation of the Committee,
concludes, prior to a Change in Control, in its sole discretion, that the
Director engaged in conduct that had a material adverse effect on the Company
(including, but not limited to, divulging confidential information of the
Company or engaging in competition with the Company).     14.   Compliance with
Legal and Other Requirements. The Company may postpone the issuance or delivery
of Stock or payment of other benefits under any Deferred Stock Unit or option if
the Company reasonably anticipates that the delivery of such Stock or payment of
other benefits would violate any federal or state law, rule or regulation and
may require any Director to make such representations, furnish such information
and comply with or be subject to such other conditions as it may consider
appropriate in connection with the issuance or delivery of Stock or payment of
other benefits in compliance with applicable laws, rules, and regulations
provided however that delivery of Stock or payment of other

7



--------------------------------------------------------------------------------



 



      benefits shall be made at the earliest date at which the Company
reasonably anticipates that such delivery of Stock or payment of other benefits
will not cause a violation of the applicable laws, rules and regulations.    
15.   Transferability. A Director’s right and interest under the Plan, including
his or her Deferred Stock Units and options, may not be assigned or transferred,
except as provided in Section 9 hereof, and any attempted assignment or transfer
shall be null and void.     16.   No Right to Service. Neither participation in
the plan nor any action under the Plan shall be construed to give any Director a
right to be retained in the service of the Company.     17.   Unfunded Plan.
Unless otherwise determined by the Committee, the Plan shall be unfunded. To the
extent any individual holds any rights by virtue of a grant awarded under the
Plan, such rights (unless otherwise determined by the Committee) shall be no
greater than the rights of an unsecured general creditor of the Company.     18.
  Successors and Assigns. The Plan shall be binding on all successors and
assigns of the Company and a Director, including without limitation, the estate
of such Director and the executor, administrator or trustee of such estate, or
any receiver or trustee in bankruptcy or representative of the Director’s
creditors.     19.   Plan Amendment. The Board may amend the Plan as it deems
necessary or appropriate, but not in a manner that reduces a Director’s Deferred
Stock Units or options, except in accordance with Section 10, above.     20.  
Plan Termination. The Board may terminate this Plan (in whole or in part) at any
time. However, if so terminated, prior awards shall, at the discretion of the
Board either (a) become immediately payable to the extent permitted under
Section 409A of the Code or if not, (b) remain outstanding and in effect
accordance with their applicable terms and conditions.     21.   Governing Law.
The validity, constructions and effect of the Plan and any actions take or
relating to the Plan shall be governed by the substantive laws, but not the
choice of law rules, of the State of New York, and applicable provisions of the
Delaware General Corporation Law.     22.   Effective Date. This amended and
restated Plan shall be effective as of December 31, 2008.

8